              Case 2:18-cv-00928-MJP Document 165 Filed 09/11/20 Page 1 of 4



 1                                                                 The Honorable Marsha J. Pechman

 2                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 3                                        AT SEATTLE
 4   YOLANY PADILLA,   IBIS GUZMAN,        BLANCA
     ORANTES, BALTAZAR VASQUEZ,                                       No. 2:18-cv-928 MJP
 5                             Plaintiffs-Petitioners,
 6       v.
                                                                      JOINT STATUS REPORT
 7   U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                         AND ORDER STAYING
     (“ICE”); U.S. DEPARTMENT OF HOMELAND                             CASE
 8   SECURITY (“DHS”); U.S. CUSTOMS AND BORDER
     PROTECTION (“CBP”); U.S. CITIZENSHIP AND
 9   IMMIGRATION SERVICES (“USCIS”); EXECUTIVE                        NOTE ON MOTION
10   OFFICE FOR IMMIGRATION REVIEW (“EOIR”);                          CALENDAR: SEPTEMBER 10,
     MATTHEW ALBENCE, Acting Director of ICE; KEVIN                   2020.
11   MCALEENAN, Acting Secretary of DHS; MARK
     MORGAN, Acting Commissioner of CBP; KEN
12   CUCCINELLI, Acting Director of USCIS; MARC J.
     MOORE, Seattle Field Office Director, ICE, WILLAIM
13
     BARR, United States Attorney General; LOWELL CLARK,
14   warden of the Northwest Detention Center in Tacoma,
     Washington; CHARLES INGRAM, warden of the Federal
15   Detention Center in SeaTac, Washington; DAVID SHINN,
     warden of the Federal Correctional Institute in Victorville,
16   California; JAMES JANECKA, warden of the Adelanto
     Detention Facility;
17

18                                       Defendants-Respondents.

19          On September 8, 2020, the Court emailed counsel in this case and requested that counsel

20   confer and file a status report on the following questions:

21      1. The status of the appeal in the Ninth Circuit.

22      2. The likelihood of the case being ready for trial on October 19.

23      3. Any other matters the parties feel would be helpful for the Court in deciding how to proceed

24          from this point.

25

26

     JOINT STIPULATION AND ORDER STAYING
     CASE             -1
     CASE NO. 2:18-cv-928 MJP
             Case 2:18-cv-00928-MJP Document 165 Filed 09/11/20 Page 2 of 4



 1         The parties have conferred and agree on the following:

 2      1. On August 24, the Government filed a petition for a writ of certiorari of the Ninth

 3         Circuit’s decision, which has been docketed in the Supreme Court in case no. 20-234.
 4
           The petition is also available on Westlaw, see Dept’t of Homeland Security et al.,
 5
           Petitioners, v. Yolany Padilla, et al., 2020 WL 5092673.
 6
        2. The case will not be ready for trial on October 19.
 7
        3. In light of the pending petition for certiorari, the parties agree that the most efficient way
 8

 9         forward is to continue to stay this case while the petition for certiorari is pending, and if

10         the petition is granted, until the resolution of the case before the Supreme Court.
11         Accordingly, the parties have attached a proposed order staying the case to this filing,
12
           with instructions that the parties should update the Court upon any decision by the
13
           Supreme Court.
14

15

16

17

18

19

20

21

22

23

24

25

26

     JOINT STIPULATION AND ORDER STAYING
     CASE             -2
     CASE NO. 2:18-cv-928 MJP
              Case 2:18-cv-00928-MJP Document 165 Filed 09/11/20 Page 3 of 4



 1   RESPECTFULLY SUBMITTED this 10th day of September, 2020.
      s/ Matt Adams                             Trina Realmuto*
 2
      Matt Adams, WSBA No. 28287
 3    Email: matt@nwirp.org                     NATIONAL IMMIGRATION
                                               LITIGATION ALLIANCE
 4    Aaron Korthuis, WSBA No. 53974            10 Griggs Terrace
      Email: aaron@nwirp.org                    Brookline, MA 02446
 5                                              (617) 819-4447
 6    NORTHWEST IMMIGRANT                      trina@immigrationlitigation.org
      RIGHTS PROJECT
 7    615 Second Avenue, Suite 400              Kristin Macleod-Ball*
      Seattle, WA 98104
 8    Telephone: (206) 957-8611                 AMERICAN IMMIGRATION COUNCIL
      Facsimile: (206) 587-4025                 1318 Street, Suite 18
 9    Attorneys for Plaintiffs-Petitioners      Brookline, MA 02446
10                                              (857) 305-3600
                                                kmacleod-ball@immcouncil.org
11
                                                  Judy Rabinovitz*
12                                                Michael Tan*
                                                  Anand Balakrishnan*
13

14                                                ACLU IMMIGRANTS’ RIGHTS
                                                  PROJECT
15                                                125 Broad Street, 18th floor
                                                  New York, NY 10004
16                                                (212) 549-2618
17
                                                  *Admitted pro hac vice
18
     JEFFREY BOSSERT CLARK                        /s/ Lauren C. Bingham
19   Acting Assistant Attorney General            LAUREN C. BINGHAM, Fl. Bar #105745
     Civil Division                               Senior Litigation Counsel,
20                                                District Court Section
     WILLIAM C. PEACHEY                           Office of Immigration Litigation
21   Director, District Court Section             Civil Division
22   Office of Immigration Litigation             P.O. Box 868, Ben Franklin Station
                                                  Washington, DC 20044
23   EREZ REUVENI                                 (202) 616-4458; (202) 305-7000 (fax)
     Assistant Director, District Court Section   lauren.c.bingham@usdoj.gov
24   Office of Immigration Litigation
                                                  ARCHITH RAMKUMAR
25   SARAH S. WILSON                              Trial Attorney
     Senior Litigation Counsel                    Attorneys for Defendants-Respondents
26

     JOINT STIPULATION AND ORDER STAYING
     CASE             -3
     CASE NO. 2:18-cv-928 MJP
              Case 2:18-cv-00928-MJP Document 165 Filed 09/11/20 Page 4 of 4



 1                                                    ORDER

 2          Based on the foregoing stipulation of the parties, IT IS SO ORDERED. This case is
 3   STAYED during the pendency of the Government’s petition for writ of certiorari at the Supreme
 4   Court, and if the petition is granted, the stay shall continue until resolution of the case at the
 5   Supreme Court. The parties are directed to confer and file a status report within seven (7) days of
 6   the issuance of the certified copy of the judgment of the Supreme Court decision denying the
 7   petition, or issuing a decision on the merits.
 8

 9
                              DATED this 11th         day of _September_, 2020.
10

11

12                                                    A
                                                      Marsha J. Pechman
13
                                                      United States Senior District Judge
14

15

16                                    CERTIFICATE OF SERVICE

17          I hereby certify that on September 11, 2020, I had the foregoing electronically filed with
18
     the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
19
     those attorneys of record registered on the CM/ECF system. All other parties (if any) shall be
20
     served in accordance with the Federal Rules of Civil Procedure.
21

22

23                                                    /s/ Lauren C. Bingham
                                                      LAUREN C. BINGHAM
24                                                    Senior Litigation Counsel
25

26                                                    Attorney for Defendants-Respondents


     JOINT STIPULATION AND ORDER STAYING
     CASE             -4
     CASE NO. 2:18-cv-928 MJP
